Case 5:18-cv-02585-NC Document 388-1 Filed 11/06/19 Page 1 of 3




                                                                  A
      Case
       Case5:18-cv-02585-NC
            5:18-cv-02585-NC Document
                              Document388-1 Filed11/05/19
                                       386 Filed  11/06/19 Page
                                                            Page12ofof23



 1   LiLaw Inc., a Law Corporation                  JAMES McMANIS (40958)
     J. James Li, Ph.D. (SBN 202855)                ELIZABETH PIPKIN (243611)
 2   Email: lij@lilaw.us                            CHRISTINE PEEK (234573)
                                                    CHRISTOPHER ROSARIO (326436)
 3   Andrew M. Pierz (SBN 292970)                   McMANIS FAULKNER
     5050 El Camino Real, Suite 200                 a Professional Corporation
 4   Los Altos, California 94022                    50 West San Fernando Street, 10th Floor
     Telephone: (650) 521-5956                      San Jose, California 95113
 5   Facsimile: (650) 521-5955                      Telephone:     (408) 279-8700
                                                    Facsimile:     (408) 279-3244
 6 Attorneys for Plaintiff and Counter-Defendant    Email:         epipkin@mcmanislaw.com
   Citcon USA LLC, and Counter-Defendant
 7 Wei Jiang                                        Attorneys for Defendants and Counter-
                                                    Claimants, RiverPay Inc., a Canadian
 8                                                  corporation, RiverPay, Inc., a Delaware
                                                    corporation, and Kenny E Shi, and defendant
 9                                                  Yue (“York”) Hua
10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12
     CITCON USA LLC,                                Case No. 5:18-cv-02585-NC
13
                   Plaintiff,                       JOINT PROPOSED ORDER RE: TRIAL
14                                                  STIPULATIONS
            v.
15
     RIVERPAY INC., a Canadian corporation,
16   RIVERPAY, INC., a Delaware corporation,        Pretrial Conf.: November 20, 2019
     YUE HUA, a.k.a., YORK HUA, an individual,      Time:           2:00 p.m.
17   KENNY E SHI, an individual, and DOES 1         Ctrm:           5, 4th Floor
     through 20,                                    Judge:          The Hon. Nathanael Cousins
18
                   Defendants.
19                                                  Trial Date:    December 9, 2019

20   RIVERPAY INC., a Canadian corporation,
     RIVERPAY, INC., a Delaware corporation,
21   and KENNY E SHI, an individual,
22                 Counter-Claimants,
23          v.
24   CITCON USA, LLC, a California limited
     liability company, WEI JIANG, an individual,
25   and DOES 1 through 20,
26                 Counter-Defendants.
27

28


     JOINT PROPOSED ORDER RE: TRIAL STIPULATIONS; Case No. 5:18-cv-02585-NC
      Case
       Case5:18-cv-02585-NC
            5:18-cv-02585-NC Document
                              Document388-1 Filed11/05/19
                                       386 Filed  11/06/19 Page
                                                            Page23ofof23



 1          Pursuant to Section II.A of ECF 169, the parties jointly submit the following Proposed
 2   Order Re: Trial Stipulations:
 3                                         [PROPOSED] ORDER
 4          The parties have agreed to the following stipulations regarding the conduct of the trial in
 5   this matter:
 6          1.       Witnesses shall be excluded from the courtroom so they cannot hear other
 7   witnesses’ testimony, with the exception of clients, client representatives, experts, and others
 8   authorized to be present under Rule 615 of the Federal Rules of Evidence. See Fed. R. Evid.
 9   615.
10          2.       All evidence made inadmissible by Rule 408 of the Federal Rules of Evidence,
11   and all mediation and settlement communications, shall be excluded. See Fed. R. Evid. 408.
12          3.       Slides to be used during opening statements, closing arguments or witness
13   testimonies should be served on the other side by email no later than 12 hours before the slides
14   are used according to the Parties’ email service agreement. Any objections to the slides should be
15   raised with the Court in the morning before the jury session begins or in the afternoon after the
16   jury session.
17          4.       Demonstratives to be used at trial, other than slides, must be served on the other
18   side at least 24 hours before they are used. In the case of an actual object as a demonstrative
19   exhibit, a picture thereof should be served with adequate descriptions.
20          5.       Daily trial transcripts should be prepared.
21   PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23   Dated: _________________                              ___________________________________
                                                           THE HON. NATHANAEL COUSINS
24
                                                           U.S. District Court Magistrate Judge
25

26

27

28

                                               1
     JOINT PROPOSED ORDER RE: TRIAL STIPULATIONS; Case No. 5:18-cv-02585-NC
